El Juez Asociado, Se. MacLeaey,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada, y además.
Considerando: que los divorcios no pueden concederse sino cuando existen las causas consignadas en los estatutos, sea cual fuere la opinión de los Jueces que compongan las Cortes, *470en cuanto á lo que sea más conveniente para las partes, y qne no existiendo pruebas de los fundamentos y requisitos pres-critos por la ley, á satisfacción entera del Tribunal, el divor-cio no puede concederse, con tanto mayor motivo cuanto que el vínculo matrimonial, aunque derivado de un contrato civil, no debe ser fácil de disolverse.
Fallamos: que debemos confirmar y confirmamos la sen-tencia, apelada, que en veinte y seis de Noviembre de 1902 dictó la Corte de Distrito de Mayagüez, con las costas al apelante, y devuélvanse los autos á dicho Tribunal con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos Hernández, Figueras y Sulzbacher.